PER CURIAM.
Because the record reflects disputed issues of material fact relating to the question concerning the circumstances under which the appellants ceased to own the property in question (voluntarily or involuntarily) and the question of whether the said circumstances would affect the continuation of appellants’ financial obligations to appellee, we reverse the summary judgment entered herein and remand for the purpose of allowing the consideration of all relevant documents in furtherance of resolving the foregoing questions of fact.
Reversed and remanded.